Rugg, C. J.
This is an appeal from a “modified decree” entered by a judge of the Superior Court revising a decree respecting custody and support of children made in connection with a divorce. On June 4, 1907, a decree was entered which, among other matters respecting alimony, custody and support of children, ordered that the libellee pay “the expense of necessary medical attendance to be rendered to said children by Dr. Burley.” In 1911 it became necessary for one of the children to be treated by an oculist and Dr. Ryder was employed for this purpose. It was held in Ryder v. Perkins, 219 Mass. 525, that the defendant, who is the libellee in the case at bar, was not liable under the terms of the decree for the services so rendered. When Ryder v. Perkins came on for further hearing in the Superior Court after that decision, a motion was made by counsel for the plaintiff, who was also counsel for the libellant in the divorce case, for a revision of the decree in the divorce case so as to include an obligation upon the libellee to pay the “necessary medical expenses for treatment of the two minor children . . . which have occurred up to the *396date of this decree.” The divorce case was not then before the court, although before that time a motion had been made therein for a revision of the decree relative to medical service for the children. That motion had been heard and a written decision made by the judge, although no decree had been entered, but nothing had been said by the judge or parties about a nunc pro tune entry. On November 4, 1915, a decree was entered modifying the earlier decree by increasing the monthly payments to be made to the libellant by the libellee “for the support, maintenance, and providing the necessary medical attention for said minor children.” The earlier decree was further modified so that “the mother is to be allowed to make the selection of proper medical attendance for the care of said children, which modification is to take effect as of the last Monday of December, 1910.”
The function of a nunc pro tune order in general is to put upon the record and to render efficacious some finding, direction or adjudication of the court made actually or inferentially at an earlier time, which by accident, mistake or oversight was not made matter of record, or to validate some proceeding actually taken but by oversight or mistake not authorized, or to prevent a failure of justice resulting, directly or indirectly from delay in court proceedings subsequent to a time when a judgment, order or decree ought to and would have been entered, save that the cause was pending under advisement. Patterson v. Buckminster, 14 Mass. 144. Perry v. Wilson, 7 Mass. 393. Terry v. Briggs, 12 Cush. 319. Tapley v. Martin, 116 Mass. 275. Mitchell v. Overman, 103 U. S. 62. Martin v. Tapley, 119 Mass. 116. Rugg v. Parker, 7 Gray, 172. Exemplifications of various aspects of this rule are found in the entry of nunc pro tune orders in cases where, after verdict but before final judgment, a statute on which liability was founded has been repealed, Springfield v. Worcester, 2 Cush. 52, 62, Whiting v. Whiting, 114 Mass. 494, a defendant has deceased in an action which did not survive, Tapley v. Goodsell, 122 Mass. 176, 181, Kelley v. Riley, 106 Mass. 339, Reid v. Holmes, 127 Mass. 326, 328, Wilkins v. Wainwright, 173 Mass. 212, the statute of limitations has run in a case reversed on writ of error, Curran v. Burgess, 155 Mass. 86, and a mistake has been made as to interest, New Orleans v. Warner, 176 U. S. 92. Where a receiver has omitted to procure an antecedent order authorizing the *397conduct of litigation by him in the court of 'another jurisdiction, “an order nunc pro tune submitting the question so litigated to that court” has been made. Attorney General v. American Legion of Honor, 196 Mass. 151, 163. Judgment upon a bond which ought to have been entered before reference to an assessor, but which was not so entered, may be made to take effect as of an earlier day. Choate v. Arrington, 116 Mass. 552. Donaher v. Flint, 188 Mass. 525, 528. See also, Cowley v. McLaughlin, 137 Mass. 221, and Russia Cement Co. v. Le Page Co. 174 Mass. 349, 354. Where a statute required commissioners to be appointed by the court within a certain time, and the proceeding, although seasonably begun, was contested as to its constitutionality until after the time limited had expired, appointment was made to take effect as of an earlier date. Agawam v. Hampden, 130 Mass. 528, 539. Since St. 1885, c. 384, § 13, now R. L. c. 177, § 4, it has been provided by express statute that the Superior Court may order every judgment, order or decree “to be entered as of an earlier day than the day of the entry.”
Our decisions have gone quite as far as those of other States in the allowance of nunc pro tune orders and decrees. The rule sometimes has been stated in narrower terms than that here made, although decisions of other jurisdictions perhaps are not in conflict with our own. See Perkins v. Hayward, 132 Ind. 95, 100; Cox v. Gress, 51 Ark. 224, 231; Cleveland Leader Printing Co. v. Green, 52 Ohio St. 487; Jillett v. Union National Bank, 56 Mo. 304, 306. It has been held that a defect in a judgment, order or decree which expressed exactly the intention of the court at the time when it was made cannot be remedied by a nunc pro tune entry, and that an initial infirmity cannot be bolstered by the entry of a new order to take effect retrospectively as of a date anterior to that on which in fact it is entered. Gray v. Brignardello, 1 Wall. 627, 636. Cuebas y Arredondo v. Cuebas y Arredondo, 223 U. S. 376, 390.
The power of the courts over alimony and the support and care of children in connection with divorce is broad. Extensive revision and alteration of previous decrees is authorized and exercised. R. L. c. 152, § 33. Burrows v. Purple, 107 Mass. 428. Graves v. Graves, 108 Mass. 314. Parker v. Parker, 211 Mass. 139. Brown v. Brown, 222 Mass. 415. Appropriate orders as to the *398support and care of children are an important part of proceedings for divorce. They may be modified from time to time to meet changing conditions. The order of the Superior Court that its modification of the earlier decree should be entered nunc pro tune was within its power. Both parties were before the court. So far as their rights as to one another are concerned, they are concluded by the order.
In order to prevent misapprehension it ought to be said that the order cannot have the effect of imposing upon the libellee legal liability for the debt of Dr. Ryder for services rendered subsequent to the last Monday of December, 1910, and before the entry of the decree here assailed. It already had been decided that, under the facts and the decree existing at the time those services were rendered, there was no liability therefor on the part of the libellee. Ryder v. Perkins, 219 Mass. 525. It would be beyond the power of a court to establish, by the entry of a nunc pro tune order authorizing the libellant to employ any physician she chose, a legal liability for such employment of a physician by her at a time when she had no such authority and could not pledge the credit of the libellee therefor. A liability to a third person for a debt for which there is no liability whatever cannot be wrought by the entry of such nurw pro tune order. A new debt cannot be created at the time of the entry of such an order, to také effect as of a time long past. Liability in contract is not thus established. See Hanscom v. Malden & Melrose Gas Light Co. 220 Mass. 1. There is nothing in the opinion in Ryder v. Perkins, 219 Mass. 525, which by reasonable intendment intimates that such liability thus can be made out.
Since there is no error as between the parties hereto by the decree appealed from, let the entry be

Decree affirmed.